Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 1 of 36 PageID: 1192




 NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                            :
 AMERICANS FOR PROSPERITY,                  :
                                            :
                      Plaintiff,            :
        v.                                  :               Case No. 3:19-cv-14228-BRM-LHG
                                            :
                                            :
 GURBIR GREWAL, in his official capacity :
 As Attorney General of New Jersey, et al., :
                                            :                      OPINION
                      Defendants.           :
 ____________________________________:

 MARTINOTTI, DISTRICT JUDGE

        Before this Court is Plaintiff Americans for Prosperity’s (“AFP”) Motion for Attorney’s

 Fees in the amount of $1,429,134.59. (ECF No. 65.) Defendants Gurbir Grewal, Attorney General

 of New Jersey, Eric H. Jaso, Chairman of New Jersey Election Law Enforcement Commission (or

 “ELEC”), and two ELEC Commissioners, Stephen M. Holden and Marguerite T. Simon,

 (collectively, “Defendants”) opposed the Motion. (ECF No. 66.) AFP filed a Reply. (ECF No. 68.)

 Having reviewed the submissions filed in connection with the Motion and having declined to hold

 oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below

 and for good cause appearing, AFP’s Motion is GRANTED IN PART and DENIED IN PART.

 I.     BACKGROUND

        At issue before the Court is whether AFP is entitled to attorney’s fees pursuant the Civil

 Rights Attorney’s Fees Award Act of 1976, 42 U.S.C. § 1988. The facts and procedural history of
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 2 of 36 PageID: 1193




 this matter are set forth in the Court’s October 2, 2019 Opinion (ECF No. 39), 1 and need not be

 repeated here. The following procedural background is pertinent to this Motion.

          On June 25, 2019, AFP filed a Motion for a Preliminary Injunction to enjoin Defendants

 from enforcing New Jersey Senate Bill No. 150 (“S150”). (ECF No. 3.) Defendants opposed the

 Motion on August 20, 2019. (ECF No. 29.) On October 2, 2019, the Court granted AFP’s Motion

 for a Preliminary Injunction. (ECF No. 40.) On March 17, 2020, the Court converted the

 preliminary injunction into a permanent injunction. (ECF No. 59.) As a result, on July 15, 2020,

 AFP, as the prevailing party, filed this Motion for Attorneys’ Fees. (ECF No. 65.) On August 12,

 2020, Defendants opposed the Motion. (ECF No. 66.) On August 25, 2020, AFP filed a Reply. 2

 (ECF No. 68.)

 II.      LEGAL STANDARD

          Under 42 U.S.C. § 1988(b), in proceedings involving the alleged violation of federal

 constitutional or civil rights, “the court, in its discretion, may allow the prevailing party, other than

 the United States, a reasonable attorney’s fee as part of the costs.” Child Evangelism Fellowship

 of N.J., Inc. v. Stafford Twp. Sch. Dist., No. 02-4549, 2006 U.S. Dist. LEXIS 62966, at *15 (D.N.J.

 Sept. 5, 2006) (citing 42 U.S.C. § 1988(b)). Section 1988 applies to First Amendment claims. See

 id. at *2; Glass v. Snellbaker, No. 05-1971, 2008 U.S. Dist. LEXIS 73012, at *2 (D.N.J. Sept. 23,

 2008).

          Parties are considered “prevailing parties” if “they succeed on any significant issue in

 litigation which achieves some of the benefits the parties sought in bringing suit.” J.O. ex rel. C.O.



 1
  Americans for Prosperity v. Grewal, No. 3:19-cv-14228, 2019 U.S. Dist. LEXIS 170793 (D.N.J.
 October 2, 2019).
 2
  The parties engaged in settlement discussions with the Honorable Lois H. Goodman, United
 States Magistrate Judge, but were unable to come to a resolution.
                                                    2
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 3 of 36 PageID: 1194




 v. Orange Twp. Bd. of Educ., 287 F.3d 267, 271 (3d Cir. 2002) (citing Hensley v. Eckerhart, 461

 U.S. 424, 433 (1983), superseded by the Prison Litigation Reform Act on other grounds). To

 “succeed” under this standard, a party must achieve a “court-ordered ‘change in the legal

 relationship between the AFP and the defendant.’” Buckhannon Bd. and Care Home, Inc. v. West

 Virginia Dep’t. of Health and Human Resources, 532 U.S. 598, 604 (2001) (citing Texas State

 Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792 (1989)).

        In general, a prevailing plaintiff should ordinarily be awarded attorney’s fees, “unless

 special circumstances would render such an award unjust.” Hensley, 461 U.S. at 429 (citations

 omitted). “[A] reasonable fee is one which is adequate to attract competent counsel, but which

 do[es] not produce windfalls to attorneys.” Scanno v. F.H. Cann & Assocs., 794 F. App’x 220, 222

 n.7 (3d Cir. 2019) (citing Pub. Interest Research Grp. of N.J., Inc. v. Windall, 51 F.3d 1179, 1185

 (3d Cir. 1995)). “The most useful starting point for determining the amount of a reasonable fee . . .

 is the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

 rate.” Hensley, 461 U.S. at 434. The resulting product of this calculation is called the “lodestar.”

 City of Burlington v. Dague, 505 U.S. 557, 559 (1992) (citing Pa. v. Del. Valley Citizens’ Council

 for Clean Air, 478 U.S. 546, 565 (1986)). “There is a ‘strong’ presumption that the lodestar is the

 ‘reasonable’ fee.” Id. at 562 (citing Del. Valley, 478 U.S. at 565).

        The party seeking an award of attorney’s fees bears the burden of establishing the

 reasonableness of the hours spent and the rates charged. Hensley, 461 U.S. at 437. “The fee petition

 must be ‘specific enough to allow the district court to determine if the hours claimed are

 unreasonable for the work performed.’” Abdi Jama v. Esmor Corr. Servs., 549 F. Supp. 2d 602,

 611 (D.N.J. 2008) (citing Washington v. Philadelphia County Court of Common Pleas, 89 F.3d

 1031, 1037 (3d Cir. 1996)). Once the applicant produces satisfactory evidence, the burden shifts



                                                   3
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 4 of 36 PageID: 1195




 to “the party opposing the fee to contest the reasonableness of the hourly rate requested or the

 reasonableness of the hours expended.” Apple Corps. v. International Collectors Soc’y, 25 F. Supp.

 2d 480, 485 (D.N.J. 1998) (citing Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)).

        In addition to the lodestar figure, “[t]here remain other considerations that may lead the

 district court to adjust the fee upward or downward, including the important factor of the ‘results

 obtained.’” Hensley, 461 U.S. at 434. However, a district court cannot “decrease a fee award based

 on factors not raised at all by the adverse party.” Rode, 892 F.2d at 1183 (citing Bell v. United

 Princeton Properties, Inc., 884 F.2d 713, 720 (3d Cir. 1989)). Further, a district court “may not

 set attorney’s fees based on a generalized sense of what is usual and proper but must rely upon the

 record.” Smith v. Philadelphia Housing Authority, 107 F.3d 223, 225 (3d Cir. 1997) (citations

 omitted).

 III.   DECISION

        Here, AFP achieved a preliminary injunction that prevents Defendants from enforcing

 S150 (ECF No. 40), which was later converted to a permanent injunction with the parties’ consent

 (ECF No. 59). These achievements result in both a modification of Defendants’ behavior, and a

 benefit for AFP. Therefore, AFP is the prevailing party, which Defendants do not dispute, and it

 is therefore entitled to recover the reasonable attorney’s fees it incurred in successfully challenging

 S150 under § 1988. AFP seeks to recover $1,429,134.59 in costs and fees. (ECF No. 65-1 at 10.)

 This includes $1,381,276.59 billed by Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn

 Emanuel”) (ECF No. 65-2 at 8), $86,158.52 by Marino, Tortorella & Boyle, P.C. (“Marino

 Tortorella”) (ECF No. 65-3 at 2), and $19,699.48 by Lowenstein Sandler LLP (“Lowenstein

 Sandler”) (ECF No. 65-4 at 2). This court has undertaken a painstaking and thorough review of

 the certifications submitted in support of this application.



                                                   4
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 5 of 36 PageID: 1196




        A.      Analysis of the Reasonableness of Hours Expended by Quinn Emanuel

        “The first step in calculating the lodestar is determining whether the number of hours

 expended was reasonable.” Abdi Jama, 549 F. Supp. 2d at 611. The hours a lawyer devotes to a

 matter are considered reasonably expended unless they are “excessive, redundant, or otherwise

 unnecessary.” Rode, 892 F.2d at 1183 (citing Hensley, 461 U.S. at 433). Any “hours that were not

 reasonably expended” must be excluded from the fee calculation. Hensley, 461 U.S. at 434. “Hours

 that are not properly billed to one’s client also are not properly billed to one’s adversary.” Id.

 (citing Copeland v. Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980)).

                1.      Certain Billed Activities are Not Compensable

        AFP seeks fees representing 1,873 hours that Quinn Emanuel attorneys and staff expended.

 (ECF No. 68-1 at 2.) Defendants argue certain activities of AFP’s counsel are not compensable.

 (ECF No. 66 at 21.) Such activities include: (1) lobbying; (2) pre-litigation alternative strategies

 for relief; (3) work on earlier statutes; (3) routine law office work; (4) preparations for discovery

 that never occurred; (5) review of news articles and contact with media; (6) work related to the

 intervenors; and (7) research and preparation for appeals that never occurred. (Id.) Defendants

 maintain these activities are either unrelated to the actual litigation with Defendants, e.g., for

 lobbying efforts, or are unnecessary because they involve aspects of litigation that did not actually

 occur. (Id. at 22.) Therefore, Defendants contend the Court should remove the hours expended on

 these allegedly non-compensable activities. (Id. at 24.) The Court finds some of these hours were

 not reasonably expended.




                                                  5
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 6 of 36 PageID: 1197




                          a.      Lobbying Is Not Compensable

           AFP seeks to bill for pre-litigation work on lobbying against S1500 3 and S150, proposed

 redlining of the bills, as well as meeting with New Jersey Governor Phillip Murphy’s (the

 “Governor”) Office about the legislation. (ECF No. 65-2 Exs. 1–3 at 21–44.) Defendants maintain

 such efforts came well before AFP filed suit and, therefore, cannot reasonably be said to have been

 expended “on the litigation.” (ECF No. 66 at 22 (citing Hensley, 461 U.S. at 433).) Defendants

 analogize the lobbying efforts to optional administrative remedies that are not compensable. (Id.

 (citing Webb v. County Bd. of Educ., 471 U.S. 234, 243 (1985)).)

           The Court declines to award attorney’s fees for AFP’s counsel’s lobbying efforts, for the

 following reasons. First, AFP has “not demonstrated that ‘lobbying’ on the issue could not have

 been done by non-lawyers.” West v. AK Steel Corp. Ret. Accumulation Pension Plan, 657 F. Supp.

 2d 914, 929 (S.D. Ohio 2009) (declining to award attorney’s fees for the plaintiff’s pre-suit

 lobbying activities). Second, “there is no objective manner by which to measure the effectiveness

 of counsels’ [lobbying] efforts.” Id. After all, AFP’s counsel’s lobbying efforts failed to prevent

 S100 from being signed into law. Also, the Court does not find these lobbying efforts were vital

 to the parties’ settlement agreement underlying the permanent injunction, which was not reached

 until the Court issued the preliminary injunction in favor of AFP. Third, lobbying is analogous to

 an optional administrative remedy that is not recoverable. See, e.g., West, 657 F. Supp. 2d at 929

 (“If fees incurred to exhaust required administrative remedies are not recoverable, it is highly

 doubtful that fees incurred to lobby elected officials should be recoverable.”); Ky. Rest. Concepts

 Inc. v. City of Louisville, 117 F. App’x 415, 420 (6th Cir 2004) (“Because the lobbying occurred

 before the lawsuit was filed and was not a necessary prerequisite to filing suit, the district court



 3
     S1500 is the initial version of S150.
                                                   6
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 7 of 36 PageID: 1198




 did not abuse its discretion in deducting the hours spent on lobbying activities.”); Watkins v.

 Fordice, 7 F.3d 453, 458 (5th Cir. 1993) (citations omitted) (concluding “time spent lobbying a

 state legislature before filing a lawsuit is not time ‘reasonably expended on the litigation,’” because

 “pre-litigation lobbying is not a necessary precursor to the filing of a lawsuit” and resembles an

 optional administrative remedy “not within the purview of ‘litigation’”).

           The Court is aware of other cases which allow awarding attorney’s fees for lobbying

 efforts. See Interfaith Cmty. Org. v. Honeywell Int’l, Inc., No. 95-2097, 2014 U.S. Dist. LEXIS

 103415, at *43 (D.N.J. May 19, 2014) (citing Davis v. City and County of San Francisco, 976 F.2d

 1536, 1545 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d 345 (9th Cir. 1993)), report

 and recommendation adopted in part, rejected on other grounds, 2014 U.S. Dist. LEXIS 104774

 (D.N.J. July 28, 2014) (“Fees for lobbying work may be compensable if the work is directly related

 to securing the final result obtained from the litigation.”); see also United States v. City of San

 Diego, 18 F. Supp. 2d 1090, 1099 (S.D. Cal. 1998) (citing Davis, 976 F.2d at 1545) (“Davis

 authorizes awarding attorney’s fees for lobbying done to protect interests that are intimately related

 to the litigation.”). However, for the reasons stated above, the Court does not find AFP’s counsel’s

 lobbying efforts were directly and intimately related to securing the final relief here. Accordingly,

 the Court declines to award attorney’s fees for AFP’s counsel’s lobbying efforts and other optional

 pre-litigation alternative strategies. The hours billed for such non-compensable activities include:

 Derek L. Shaffer (“DLS”) billed 28.3 hours 4, D’Andrea Green (“DG”) 0.5 hour 5, Paul Henderson




 4
  This represents: (1) 1.9 hours billed on April 12, 2019 (ECF No. 65-2 Ex. 1 at 21–28); (2) 20.3
 hours billed on May 13, 2019 (id. Ex. 2 at 29–36); and (3) 6.1 hours billed on June 14, 2019 (id.
 Ex. 3 at 37–43).
 5
     This represents 0.5 hour billed on May 13, 2019. (Id. Ex. 2 at 29–36.)

                                                   7
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 8 of 36 PageID: 1199




 (“PH2”) 48.4 hours 6, William A. Burck (“WAB”) 1.7 hours 7; J. Matthew Hamann (“JMH”) 59.8

 hours 8, and Radhe Patel (“RP7”) 0.5 hour 9.

           In addition, several of the time entries on June 14, 2019, are completely redacted. (See ECF

 No 65-2 Ex. 3 at 39–41.) AFP explains certain time entries have been redacted to preserve any

 applicable privilege, or to remove bank account and taxpayer ID information. (Id. at 9.) But these

 redactions leave the Court with no basis to ascertain the nature of the billed activities

 corresponding to these time entries, which AFP could have provided without comprising

 potentially privileged information. Especially because some other unredacted time entries entered

 on June 14, 2019, involve lobbying activities, such as discussing a “strategy to address potential

 legislative override of governor’s conditional veto” of S1500 and “prepare talking points to

 distribute to legislators” (id. Ex. 3 at 41), the Court cannot rule out the possibility that some

 redacted time entries also involve non-compensable lobby activities. Therefore, AFP fails to meet

 its burden to prove the reasonableness of the attorney’s fees as to the redacted entries. Hensley v.

 Eckerhart, 461 U.S. 424, 433 (1983) (“The party seeking an award of fees should submit evidence

 supporting the hours worked and rates claimed. Where the documentation of hours is inadequate,

 the district court may reduce the award accordingly.”); see also Denton v. Pennymac Loan Servs.,

 LLC, 252 F. Supp. 3d 504, 523 (E.D. Va 2017) (citations omitted) (“Parties are generally entitled

 to assert privilege and redact records in connection with motions for fees but they are not thereby



 6
  This represents: (1) 43.2 hours billed on May 13, 2019 (id. Ex. 2 at 29–36); and (2) 5.2 hours
 billed on June 14, 2019 (id. Ex. 3 at 37–43).
 7
     This represents 1.7 hours billed on May 13, 2019. (Id. Ex. 2 at 29–36.)
 8
  This represents: (1) 56.1 hours billed on May 13, 2019 (id. Ex. 2 at 29–36); and (2) 3.7 hours
 billed on June 14, 2019 (id. Ex. 3 at 37–43).
 9
     This represents 0.5 hour billed on June 14, 2019. (Id. Ex. 3 at 37–43.)
                                                    8
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 9 of 36 PageID: 1200




 relieved of the burden of proving the reasonableness of the fees.”); Valenti v. Allstate Ins. Co., 243

 F. Supp. 2d 200, 220 (E.D. Pa. 2002) (excluding, in the attorney’s fees determination, the time

 entries for which “the redacted information has never been supplied to the court,” out of a “great

 concern about the misuse of privilege logs to deny reasonable, relevant and probative evidence to

 the adversary”). As a result, the Court excludes these completely redacted time entries in the

 attorney’s fees calculation. TemPay Inc. v. Biltres Staffing of Tampa Bay, LLC, No. 8:11-cv-2732-

 T-27AEP, 2013 U.S. Dist. LEXIS 158724, at *8 (M.D. Fla. Oct. 30, 2013) (“[T]he redacted time

 entries that do not exclude the possibility that the time was spent [on certain non-compensable

 activities] are not included in the fee award.”); see also People for the Ethical Treatment of

 Animals v. Dade City’s Wild Things, No. 8:16-cv-2899-T-36AAS, 2020 U.S. Dist. LEXIS 108315,

 at *11–12 (M.D. Fla. May 28, 2020) (citations omitted) (“The court cannot determine whether an

 activity or the time spent on that activity is reasonable if it does not know the details about the

 work performed. Thus, the time billed in the heavily redacted entries should not be fully

 compensated.”); Osterweil v. Bartlett, 92 F. Supp. 3d 14, 31 (N.D.N.Y. 2015) (citations omitted)

 (“[C]ourts in this circuit have reduced attorney’s fees on vagueness grounds where, as here, the

 time records were ‘so thoroughly redacted that the Court could not reasonably review them.’”).

 Such completely redacted time entries include: 35.8 hours by JMH, 13.8 hours by RP7, 5.5 hours

 by PH2, 4.2 hours by DLS, and 1.5 hours by WAB. (ECF No 65-2 Ex. 3 at 39–41.) The Court will

 remove them under the umbrella for the hours billed for lobbying efforts.

        This brings the total number of hours to be removed on lobbying efforts and other optional

 pre-litigation alternative strategies to: 32.5 hours by DLS, 0.5 hour by DG, 53.9 hours by PH2, 3.2

 hours by WAB; 95.6 hours by JMH, and 14.3 hours by RP7.




                                                   9
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 10 of 36 PageID: 1201




                         b.     The Hours Billed for Routine Law Office Work Are Excessive

         Defendants argue AFP’s counsel billed for activities that ordinarily would not be billed to

  a client, such as organizing files and documents, reviewing dockets, and calendaring. (ECF No. 66

  at 22.) Defendants maintain they should not be saddled with such costs. (Id. at 23.) AFP counters

  routine law firm activities are compensable because they are de minimus and directly related to

  and necessary for the litigation. (ECF No. 68 at 19.) The Court disagrees.

         “Routine tasks, if performed by senior partners in large firms, should not be billed at their

  usual rates.” Ursic v. Bethlehem Mines, 719 F.2d 670, 677 (3d Cir. 1983). Courts do not “approve

  the wasteful use of highly skilled and highly priced talent for matters easily delegable to non-

  professionals or less experienced associates.” Id. Here, DLS, a partner at Quinn Emanuel, billed

  6.1 hours 10 for reviewing the docket. 11 DLS could have delegated this work to a less experienced

  colleague. See Feltzin v. Ciampa Whitepoint LLC, No. 15-CV-2279 (JBW)(PK), 2017 U.S. Dist.

  LEXIS 20323, at *9 (E.D.N.Y. Feb. 13, 2017) (“[A]lmost all of [the plaintiff’s counsel’s] other

  time entries involve ‘reviewing’ either ECF docket entries or e-mails between [the plaintiff’s

  counsel] and opposing counsel, work that does not require a partner to perform.”). Indeed, DG,

  who is a paralegal, also billed for docket review. 12 Therefore, though not questioning the total



  10
    This represents: (1) 0.2 hours billed on July 11, 2019 (ECF No. 65-2 Ex. 4 at 45–60); (2) 0.8
  hours billed on August 12, 2019 (id. Ex. 5 at 61–70); (3) 1 hour billed on September 17, 2019 (id.
  Ex. 6 at 71–82); (4) 1.8 hours billed on October 19, 2019 (id. Ex. 7 at 84–96); (5) 0.8 hours billed
  on November 18, 2019 (id. Ex. 8 at 98–105); (6) 0.2 hours billed on December 11, 2019 (id. Ex.
  9 at 107–11); (7) 0.4 hours billed on January 13, 2020 (id. Ex. 10 at 112–17); (8) 0.5 hours billed
  on February 20, 2020 (id. Ex. 11 at 118–23); and (9) 0.4 hours billed on March 11, 2020 (id. Ex.
  12 at 125–29).
  11
    If a billing entry describes more than two types of work and contains reviewing docket by DLS,
  0.1 hours is attributed to each description of reviewing docket.
  12
     For example, DG billed approximately 0.6 hours for reviewing, receiving or circulating docket
  filings on August 12, 2019. (ECF No. 65-2 Ex. 5 at 61–70.)
                                                  10
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 11 of 36 PageID: 1202




  number of hours billed for docket review, the Court determines these hours are more appropriately

  billed at rate for a paralegal. See In re Busy Beaver Bldg. Ctrs., 19 F.3d 833, 855 (3d Cir. 1994)

  (citing In re Vogue, 92 Bankr. 717, 718 (Bankr. E.D. Mich. 1988)) (“At least absent justifying

  circumstances (such as time pressures not brought on by a lack of diligence, the excusable non-

  availability of a less experienced employee, or an inability to delegate the task efficiently, perhaps

  because the learning curve renders effective delegation infeasible), ‘when an experienced attorney

  does clerk’s work, he or she should be paid clerk’s wages.’”); Delaware Valley Citizens’ Council

  for Clean Air v. Pennsylvania, 762 F.2d 272, 279 (3d Cir. 1985), rev’d in part on other grounds,

  478 U.S. 546 (1986) (awarding able and experienced counsel attorney’s fees at paralegal rates for

  work which was ‘mundane or minor in character’). The Court finds no other instance of AFP’s

  senior counsel billing for routine law firm activities. Accordingly, the Court reduces the number

  of reasonably expended hours billed by DLS for reviewing dockets from 6.1 hours to 2 hours,

  which is equivalent to applying a much-discounted hourly rate to these hours.

         A court may choose not to reduce the billable hours on easily delegable activities, if the

  number of hours is de minimis and the instances of nondelegation are not frequent. Poston v. Fox,

  577 F. Supp. 915, 920 (D.N.J. 1984) (identifying one instance of a partner’s arranging a hotel room

  for his expert as de minimis). Here, DLS billed 59 times 13 for reviewing the docket, a frequency

  the Court concludes compels this reduction.




  13
     This represents: (1) two time entries on July 11, 2019 (ECF No. 65-2 Ex. 4 at 45–60); (2) eight
  time entries on August 12, 2019 (id. Ex. 5 at 61–70); (3) ten time entries on September 17, 2019
  (id. Ex. 6 at 71–82); (4) sixteen time entries on October 19, 2019 (id. Ex. 7 at 84–96); (5) eight
  time entries on November 18, 2019 (id. Ex. 8 at 98–105); (6) two time entries on December 11,
  2019 (id. Ex. 9 at 107–11); (7) four time entries on January 13, 2020 (id. Ex. 10 at 112–17); (8)
  five time entries on February 20, 2020 (id. Ex. 11 at 118–23); and (9) four time entries on March
  11, 2020 (id. Ex. 12 at 125–29).
                                                   11
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 12 of 36 PageID: 1203




                         c.      News/Media-Related Activities Are Not Compensable

         Defendants consider reviewing news articles and contacting media as non-compensable

  activities. (ECF No. 66 at 21.) AFP argues media awareness was both useful and necessary to

  advance the litigation. (ECF No. 68 at 19.) AFP claims the Court noted how media reports

  informed the dispute in its Opinion issuing the preliminary injunction. (Id. at 18.) The Court

  disagrees.

         “[T]he proper forum for litigation is the courtroom, not the media.” Halderman v.

  Pennhurst State Sch. & Hosp., 49 F.3d 939, 942 (3d Cir. 1995). “Generally, press communications

  are not compensable” activities in awarding attorney’s fees. Guarnieri v. Borough, 2008 U.S. Dist.

  LEXIS 80447, at *10–11 (M.D. Pa. Oct. 9, 2008) (citing Heavens v. Golfview Estates, Inc., Nos.

  96 C 1294, 96 C 1318, 1997 U.S. Dist. LEXIS 4007, 1997 WL 156486 (N.D. Ill. Mar. 31, 1997));

  Stair v. Lehigh Valley Carpenters Local Union No. 600, No. 91-1507, 1994 U.S. Dist. LEXIS

  5895, at *6 (E.D. Pa. May 5, 1994) (citations omitted) (“[T]ime spent with the media is not

  compensable as it is not ordinarily necessary to prosecute the case.”). “Plaintiffs may not recover

  fees for an attorney’s time spent on media and press coverage unless they can show that it

  contributed, directly or substantially, to the attainment of Plaintiffs’ litigation goals.” Souryavong

  v. Lackawanna Cnty., 159 F. Supp. 3d 514, 537 (M.D. Pa. 2016) (deducting the hours billed to

  review of article on the case from the plaintiffs’ requested attorney’s fees award). Here, it was not

  the media coverage that propelled the Court to enter a preliminary injunction and a permanent

  injunction in favor of AFP. After all, “[i]t is this Court that decides this case, not the community.”

  Id. Even if certain news articles that AFP’s counsel reviewed may have described the political

  background underlying the current dispute around the legislation of S150 (ECF No. 39 at 23 n.21),

  the Court need not inquire into these political dynamics to make a legal decision.



                                                   12
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 13 of 36 PageID: 1204




            Among AFP’s counsel, DLS billed 2.7 hours 14 for reviewing news reports and preparing

  press statements; DG billed 17.6 hours 15 and RP7 billed 3.5 hours 16 for reviewing, gathering,

  synthesizing and alerting other team members to news reports; JMH billed 1.1 hours 17 for

  reviewing news articles. 18 These hours are not compensable and will be removed.

                           d.      Preparations for Discovery and Appeals Are Compensable

            Defendants argue AFP’s counsel should not bill for preparing for discovery and appeals,

  because these procedures never occurred and are similar to unsuccessful claims, which generally

  are not compensable. (ECF No. 66 at 23.) AFP counters the time spent preparing for discovery and

  appeals is compensable, because it was a necessary part of this litigation and constitutes only a de

  minimus portion of the total billed hours. (ECF No. 68 at 16, 19.) The Court agrees.

            Whether a plaintiff can bill for a particular type of work depends on how the work relates

  to the final relief obtained. The hours spent on an unsuccessful claim that is “distinct in all respects”



  14
     This represents: (1) 0.4 hours billed on April 12, 2019 (ECF No. 65-2 Ex. 1 at 21–28); (2) 0.2
  hours billed on May 13, 2019 (id. Ex. 2 at 29–36); (3) 0.6 hours billed on July 11, 2019 (id. Ex. 4
  at 45–60); (4) 0.2 hours billed on September 17, 2019 (id. Ex. 6 at 71–82); (5) 1 hour billed on
  October 19, 2019 (id. Ex. 7 at 84–96); (6) 0.2 hours billed on November 18, 2019 (id. Ex. 8 at 98–
  105); and (7) 0.1 hours billed on January 13, 2020 (id. Ex. 10 at 112–17).
  15
    This represents: (1) 0.2 hours billed on May 13, 2019 (id. Ex. 2 at 29-36); (2) 1.6 hours billed
  on July 11, 2019 (id. Ex. 4 at 45–60); (3) 0.3 hours billed on August 12, 2019 (id. Ex. 5 at 61–70);
  (4) 2.8 hours billed on September 17, 2019 (id. Ex. 6 at 71–82); (5) 2.9 hours billed on October
  19, 2019 (id. Ex. 7 at 84–96); (6) 6.5 hours billed on November 18, 2019 (id. Ex. 8 at 98–105); (7)
  0.8 hours billed on December 11, 2019 (id. Ex. 9 at 107–11); (8) 0.9 hours billed on January 13,
  2020 (id. Ex. 10 at 112–17); (9) 0.5 hours billed on February 20, 2020 (id. Ex. 11 at 118–23); and
  (10) 1.1 hours billed on March 11, 2020 (id. Ex. 12 at 125–29).
  16
       This represents 3.5 hours billed on July 11, 2019. (Id. Ex. 4 at 45–60.)
  17
    This represents: (1) 0.2 hours billed on August 12, 2019 (id. Ex. 5 at 61–70); and (2) 0.9 hours
  billed on November 18, 2019 (id. Ex. 8 at 98–105).
  18
    If a billing entry describes more than two types of work and contains news/press-related
  activities, 0.2 hours is attributed to each description of reviewing docket.
                                                     13
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 14 of 36 PageID: 1205




  from the successful claims should be excluded in considering the amount of a reasonable attorney’s

  fee award. Hensley v. Eckerhart, 461 U.S. 424, 440 (1983). “[B]ased on different facts and legal

  theories,” such an unrelated and unsuccessful claim “cannot be deemed to have been ‘expended in

  pursuit of the ultimate result achieved,’” and should be treated as if it “had been raised in separate

  lawsuits.” Id. at 434–35 (citations omitted). Similarly, the time spent on a motion or appeal which

  neither relates to nor has facilitated achieving the final relief is not compensable. Rode v.

  Dellarciprete, 892 F.2d 1177, 1186 (3d Cir. 1990) (citing Clark v. City of Los Angeles, 803 F.2d

  987, 993 (9th Cir. 1986)) (refusing to award attorney’s fees for “the time expended on the motions

  [that] was unrelated to the relief ultimately obtained,” and confirming the “hours spent on the

  appeal of a claim which was not pursued where ‘nothing associated with the appeal contributed to

  any favorable result achieved by the litigation’” are not compensable). In contrast, “an attorney’s

  time is compensable even for work done on non-fee-shifting claims if those claims are based on a

  common body of facts or law supporting claims under a fee-shifting statute.” Stockman v. Glob.

  Credit & Collection Corp., No. 14 C 6862, 2015 U.S. Dist. LEXIS 111113, at *15 (N.D. Ill. Aug.

  21, 2015) (citing Hensley, 461 U.S. at 434–35).

         Here, Defendants filed an answer (ECF No. 48) on January 3, 2020, about three months

  after the Court granted the preliminary injunction (ECF No. 40.) on October 2, 2019. This suggests

  Defendants’ intent to proceed further with the case after the issuance of the preliminary injunction.

  The permanent injunction was not entered until March 2020 with the parties’ agreement. (ECF No.

  59.) As a result, it was rational for AFP to prepare in the intervening six months (between the

  issuances of the preliminary injunction and the preliminary injunction) for the prospect of

  discovery, a trial, or an appeal. In other words, as AFP undertook these preparations, they were

  reasonably related to the final relief, which might come only after discovery, a trial, or an appeal.



                                                   14
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 15 of 36 PageID: 1206




  Even assuming the permanent injunction as the final relief, the preparatory work for discovery and

  appeals is based on the same facts and legal theories underlying the permanent injunction, and is

  therefore related to the final relief. Moreover, the preparatory work likely contributed to the

  parties’ agreement for the permanent injunction. Accordingly, AFP’s preparations for discovery

  and appeals are related to the final relief and are compensable.

                         e.      The Work Related to Intervenors Is Not Compensable

         Defendants claim AFP’s counsel should not bill for addressing a Motion to Intervene filed

  by two New Jersey legislators (State Senate President Sweeney and Assembly Speaker Coughlin),

  because a defendant should not “be required to compensate a plaintiff for attorney hours devoted

  to the case against other defendants who are found not to be liable.” (ECF No. 66 at 23 (citing

  Rode, 892 F.2d at 1185).) Defendants maintain AFP has not shown the work on intervenors’ case

  is fairly devoted to the prosecution of the claims against Defendants. (Id. at 24.) AFP argues the

  time spent on the intervention motion was part and parcel of this litigation, and constitutes only a

  minimal portion of the total hours billed. (ECF No. 68 at 16.) The Court disagrees.

         A plaintiff is “not entitled to attorney fees from defendants for fees accrued in opposing

  the intervention” in which the defendant did not participate, because the plaintiff “did not ‘prevail’

  vis-à-vis” the defendant who is neutral on the intervention. Jefferson v. City of Camden, No. 01-

  4218 (RBK), 2006 U.S. Dist. LEXIS 46654, at *40 (D.N.J. June 30, 2006) (citing Reeves v.

  Harrell, 791 F.2d 1481, 1483 (11th Cir. 1986)). Here, AFP does not allege in any way how

  Defendants participated in the intervention proceedings. Therefore, AFP is not entitled to recover

  attorney’s fees for work related to the intervenors. DLS billed 10.5 hours 19 for work related to the


  19
     This represents: (1) 0.5 hours billed on July 11, 2019 (ECF No. 65-2 Ex. 4 at 45–60); (2) 7.5
  hours billed on November 18, 2019 (id. Ex. 8 at 98–105); (3) 0.7 hours billed on January 13, 2020
  (id. Ex. 10 at 112–17); (4) 1.4 hours billed on February 20, 2020 (id. Ex. 11 at 118–23); and (5)
  0.4 hours billed on March 11, 2020 (id. Ex. 12 at 125–29).
                                                   15
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 16 of 36 PageID: 1207




  intervenors, DG billed 0.4 hours 20 and JMH 21.2 hours. 21 These hours are not compensable and

  will be deducted.

                 2.      Certain Hours Billed by Quinn Emanuel Are Excessive and Inflated

         Defendants claim AFP’s counsel billed an excessive number of hours for each major task

  of this litigation, totaling 1,873 hours. (ECF No. 66 at 26.) AFP counters the time spent on this

  litigation was reasonable and justified, because the issues were complex, novel, and high stakes.

  (ECF No. 68 at 14.) AFP claims Defendants played a role in driving up costs of this litigation. (Id.

  at 16.) The Court finds AFP’s counsel overbilled some of the hours.

                         a.     The Issues Presented Here Are Not Complex or Novel

         AFP states the issues presented here are novel in the State of New Jersey: S150 goes so far

  as to restrict issue advocacy, a breath unseen before in election regulations that are historically

  limited to electioneering communications. (ECF No. 65-1 at 32.) The Court disagrees.

         In determining an attorney’s fees award, “the complexity and novelty of the issues

  presented” may be “reflected in the number of billable hours recorded by counsel.” Burney v.

  Housing Authority of County of Beaver, 735 F.2d 113, 116 (3d Cir. 1984) (citing Blum v. Stenson,

  465 U.S. 886, 898 (1984)). Here, AFP’s argument on novelty has two flaws. First, in determining

  whether the issues in a lawsuit are novel, a district court may consider “similar cases pending in

  this and other Districts.” Conklin v. Pressler & Pressler LLP, No. 10-3566, 2012 U.S. Dist. LEXIS

  21609, at *16 (D.N.J. Feb. 21, 2012). Therefore, that the issues here are novel in New Jersey does

  not necessarily prove their novelty. Second, the alleged unprecedented breath of S150 does not



  20
    This represents: (1) 0.2 hours billed on November 18, 2019 (id. Ex. 8 at 98–105); and (2) 0.2
  hours billed on January 13, 2020, 2019 (id. Ex. 10 at 112–17).
  21
    This represents: (1) 20.8 hours billed on November 18, 2019 (id. Ex. 8 at 98–105); and (2) 0.4
  hours billed on March 11, 2020 (id. Ex. 12 at 125–29).
                                                  16
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 17 of 36 PageID: 1208




  necessarily present novel legal questions before the Court. The constitutionality of S150 turned on

  the scope of two key terms—“influencing or attempting to influence” and “providing political

  information”—in S150’s definition of “independent expenditure committees.” (ECF No. 39 at 25.)

  In resolving this issue, the Court considered several previous New Jersey cases striking down

  similar statutory provisions (id. at 9), used established tools of statutory construction to clarify the

  scope of the two key terms (id. at 24, 30), and relied on a standard set by the Supreme Court to

  analyze how the two key terms affected S150’s constitutionality (id. at 32 (citing Buckley v. Valeo,

  424 U.S. 1, 93 (1976)) (applying the “exacting scrutiny” standard to determine whether S150’s

  compelled identification of contributors infringes the contributors’ First Amendment rights).) In

  granting the preliminary injunction, the Court had the benefit of Reilly factors. (Id. at 21 (citing

  Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017).) Therefore, the Court did not

  encounter any major novel issue or question here.

         AFP alleges the complexities of this case involve both procedural and substantive

  components. On the procedural side, AFP had to track and engage political actors, including the

  Governor; deal with interventions by State legislators; prepare a fact-intensive showing of

  irreparable harm; monitor and analyze supposed “fix it” legislation; prepare for discovery and

  possible live testimony; and coordinate strategy with actual and potential co-challengers. As to the

  substantive legal issues, AFP had to ascertain the S150’s import and constitutional dimensions;

  mount parallel facial and as-applied challenges; and respond to Defendants’ proposed narrowing

  constructions. (ECF No. 65-1 at 32–34.) However, these activities and issues do not render the

  case particularly complex and cannot justify a significant increase of the hours reasonably

  expended.




                                                    17
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 18 of 36 PageID: 1209




         Procedurally, though AFP had to deal with multiple parties and other stakeholders, these

  actors did not hold vastly different positions or interests. Instead, all they sought was either

  preserving or challenging S150. Also, AFP did not engage in any extensive and prolonged

  discovery, motion, trial or appeal practices, which may render a case complex. See In re Pet Food

  Prods. Liab. Litig., No. 1850, 2008 U.S. Dist. LEXIS 94603, at *110–11 (D.N.J. Nov. 18, 2008),

  vacated on other grounds, 629 F.3d 333 (3d Cir. 2012) (ruling that “this case go[es] to trial rather

  than settle weighs in favor of” finding the case complex); Material Techs. Inc. v. Carpenter Tech.

  Corp., No. 01-2965, 2004 U.S. Dist. LEXIS 28893, at *18 (D.N.J. Sept. 16, 2004) (finding “the

  obvious complexity of this particular discovery dispute, as evidenced by the voluminous motion

  practice and appeal”); In re Ins. Brokerage Antitrust Litig., 297 F.R.D. 136, 154–55 (D.N.J. 2013)

  (finding the litigation complex as the plaintiffs’ counsel “engaged in extensive discovery and

  motion practice, and the litigation of this matter has been a costly and lengthy process for all

  parties”); Andujar v. Gen. Nutrition Corp., No. 14-7696, 2018 U.S. Dist. LEXIS 141244, at *9–

  10 (D.N.J. Aug. 20, 2018) (“Although plaintiff and defense counsel have likely litigated more

  complex cases, the case was not routine. Discovery was contentious and the Court had to address

  and resolve challenging discovery disputes. In addition, plaintiff successfully opposed defendant’s

  motion for summary judgment and participated in a three-day trial.”). Here, there was not a trial,

  and the Court entered a permanent injunction after the parties reached a settlement agreement.

  (ECF No. 59.) Though AFP engaged in considerable factual investigations regarding irreparable

  harm and a supposed “fix it” legislation, no discovery occurred. The only major litigation

  procedures AFP undertook included filing of the Complaint and the Motion for a Preliminary

  Injunction, filing a Reply to Defendants’ Opposition, and attending a hearing on the Motion. (ECF

  No. 66 at 27.) All this took less than three months to complete. (Id.)



                                                  18
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 19 of 36 PageID: 1210




         As for the substantive issues, this case does not present any major, novel legal questions.

  AFP admits it previously “retained Quinn Emanuel to litigate a similar First Amendment challenge

  to a regulation requiring donor disclosure to the Attorney General of California,” and “the two

  partners who were primarily involved in this matter, Derek Shaffer and Keith Forst, also had lead

  roles in the California litigation.” (ECF No. 65-5 at 3.) “In that case, Quinn Emanuel successfully

  obtained a preliminary injunction and a permanent injunction after a full trial on the merits.” (Id.

  at 3–4 (citing Americans for Prosperity Found. v. Harris, 182 F. Supp. 3d 1049 (C.D. Cal. 2016),

  rev’d and vacated sub nom. Americans for Prosperity Found. v. Becerra, 903 F.3d 1000 (9th Cir.

  2018)).) With a familiar and similar prior case for guidance, AFP “was not writing on a ‘blank

  slate’ when counsel filed suit,” which speaks against finding a case complex to “support an

  extraordinary fee award.” O’Brien v. Brain Research Labs, LLC, No. 12-204, 2012 U.S. Dist.

  LEXIS 113809, at *80 (D.N.J. Aug. 9, 2012). Also, though AFP claims Defendants “proposed

  narrowing constructions required a dizzying cross-statutory analysis” (ECF No. 65-1 at 27 n.4),

  dealing with Defendants’ proposal is not as complex as AFP claims to be. To rule on Defendants’

  proposed narrowing construction of “influencing or attempting to influence” in N.J. Stat. Ann. §

  19:44A-3(t), the Court looked into only two other provisions, i.e., N.J. Stat. Ann. §§ 19:44A-3(u)

  & 19:44A-8, in the cross-statutory analysis. (ECF No. 39 at 26–27.) This was hardly “dizzying”

  for this Court to handle.

         Therefore, the Court does not find this case complex procedurally or substantively.

                         b.     The Hours Billed for Hearing Preparations Are Excessive

         Defendants complain AFP’s counsel excessively billed 211.2 hours and sent at least four

  attorneys for the 2-hour hearing on the preliminary injunction motion. (ECF No. 66 at 27.) In

  particular, AFP’s counsel billed 28.4 hours for the day of the hearing, and spent much of the time



                                                  19
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 20 of 36 PageID: 1211




  preparing for the hearing on creating PowerPoint presentations that Defendants argue were

  superfluous. (Id. at 27–28.) Defendants further contend certain individual attorneys at Quinn

  Emanuel billed staggering numbers of hours worked in a single day. (Id. at 28.) The Court agrees.

         “Time entries related to . . . preparation for hearings and trial warrant close inspection as

  courts that have examined claimed hours for reasonableness have compared the time spent

  preparing for the trial to the duration of the trial.” Deptford Twp. Sch. Dist. v. H.B., No. 01-784,

  2006 U.S. Dist. LEXIS 92456, at *22 (D.N.J. Dec. 21, 2006), rev’d on other grounds, 279 F. App’x

  122 (3d Cir. 2008) (citing Apple Corps. v. International Collectors Soc’y, 25 F. Supp. 2d 480, 491

  (D.N.J. 1998)). “[I]t is excessive for a senior partner to spend almost three times as long to prepare

  for a hearing as to attend it.” Apple Corps., 25 F. Supp. 2d at 491. If only “limited relief” is

  obtained, it may be excessive for “an experienced attorney” to have its “ratio of time spent in

  preparation to time spent attending a hearing” to reach 2:1. Deptford Twp., 2006 U.S. Dist. LEXIS

  92456, at *21–23.

         Here, AFP’s counsel billed roughly 203.2 hours (as shown in the chart below) on

  preparation for the hearing, compared with only 8 hours billed by four attorneys for actually

  attending the hearing. Even assuming AFP obtained a complete relief, the Court finds the time

  spent on hearing preparation to be unreasonably long. In particular, DLS, who AFP claims to have

  specialized expertise tailor-made for this litigation (ECF No. 65-1 at 27), billed 27.6 hours 22 on

  preparing for the hearing. This alone is more than three times the total amount of time AFP’s

  counsel billed for attending the hearing, i.e., 8 hours. Accordingly, the Court reduces the amount

  of time AFP’s counsel may bill for hearing preparation to 22 hours, to be applied with the


  22
    This represents: (1) 1.2 hours billed on August 12, 2019 (ECF No. 65-2 Ex. 5 at 61–70); (2) 0.5
  hours billed on September 17, 2019 (id. Ex. 6 at 71–82); and (3) 25.9 hours billed on October 19,
  2019 (id. Ex. 7 at 84–96).


                                                   20
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 21 of 36 PageID: 1212




  reasonable hourly rate of a senior partner. Because only two senior Quinn Emanuel partners, i.e.,

  DLS and Keith H. Forst (“KHF”), both prepared for and attended the hearing, the 22 hours will be

  attributed to and equally allocated between the two partners. The hours billed by their colleagues

  on preparing for the hearing will not be counted. Therefore, the Court will remove the following

  number of billed hours as unreasonably expended for preparing for the hearing:

   Counsel 23                   Claimed hours             Lodestar hours             Hours removed
   DLS                          27.6                      11.0                       16.6
   KHF                          18.6 24                   11.0                       7.6
   JMH                          119.0 25                  0.0                        119.0
   SCC                          20.0 26                   0.0                        20.0
   JA4                          1.5 27                    0.0                        1.5
   DG                           13.9 28                   0.0                        13.9
   DS4                          2.6 29                    0.0                        2.6
   Total                        203.2                     22.0                       181.2


            Indeed, in determining the reasonableness of the time billed for hearing preparation, the

  duration of the actual hearing “is but one factor to be considered.” N.J. Primary Care Ass’n v.

  State Dep’t of Human Servs., No. 12-413, 2013 U.S. Dist. LEXIS 91098, at *26 (D.N.J. June 28,

  2013) (finding 21 hours of preparation for a one-hour preliminary injunction hearing not


  23
       Name abbreviations: Sara C. Clark (“SCC”); Jordan Ascher (JA4); Dave Scholz (DS4).
  24
    This represents: (1) 1.5 hours billed on August 12, 2019 (ECF No. 65-2 Ex. 5 at 61–70); and (2)
  17.1 hours billed on October 19, 2019 (id. Ex. 7 at 84–96).
  25
    This represents: (1) 0.5 hours billed on September 17, 2019 (id. Ex. 6 at 71–82); and (2) 118.5
  hours billed on October 19, 2019 (id. Ex. 7 at 84–96).
  26
       This represents 20 hours billed on October 19, 2019. (Id. Ex. 7 at 84–96.)
  27
       This represents 1.5 hours billed on July 11, 2019. (Id. Ex. 4 at 45–60.)
  28
    This represents 1.8 hours billed on August 12, 2019 (id. Ex. 5 at 61–70); and (2) 12.1 hours
  billed on October 19, 2019 (id. Ex. 7 at 84–96).
  29
       This represents 2.6 hours billed on October 19, 2019. (Id. Ex. 7 at 84–96.)
                                                     21
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 22 of 36 PageID: 1213




  unreasonable). A court may also consider a party’s need to cope with the uncertainty in the court’s

  scheduling and concerns regarding the relevant proceeding. Id. (“The Court notes that hearings of

  this nature can last several hours. Indeed, Plaintiff’s counsel was instructed to return on another

  date and resume the hearing. Moreover, the Court appreciates that counsel cannot always anticipate

  the Court’s concerns and, as such, needs to be thoroughly prepared and well versed on all relevant

  issues of fact and law. Therefore, the Court shall not reduce these hours.”). Here, the Court does

  not discern, and AFP does not provide, any compelling and specific reason justifying its billing of

  over 200 hours on preparing for the hearing. Also, that issues presented here are not novel or

  complex speaks against allowing more billable hours.

         Whether AFP’s counsel sent more attorneys than necessary for the hearing does not change

  the Court’s analysis. “Excluded from the lodestar calculation are hours not reasonably expended,

  such as hours attributable to over-staffing.” Norton v. Wilshire Credit Corp., 36 F. Supp. 2d 216,

  219 (D.N.J. 1999) (citing Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). However, “there may

  have been more attorneys and legal staff working on this case than necessary, but it will not,

  without more, arbitrarily exclude hours from the lodestar calculation simply because they seem

  excessive.” Cassagne v. Law Offices of Weltman, Weinberg & Reis Co., LPA, No. 11-2791, 2011

  U.S. Dist. LEXIS 135207, at *25 (D.N.J. Nov. 23, 2011) (citations omitted). Defendants stress

  AFP’s counsel sent to the hearing four attorneys who together billed 28.4 hours on that day, but

  do not explain why sending four attorneys was excessive and unnecessary. (ECF No. 66 at 27.)

  Also, the Court has already significantly reduced the billable hours on preparing for the hearing,

  and declines to make more reductions because of AFP’s counsel’s alleged over-staffing for the

  hearing.




                                                  22
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 23 of 36 PageID: 1214




           Similarly, Defendants’ allegation that certain individual attorneys at Quinn Emanuel billed

  an extraordinarily high number of hours on a single day, without more, does not warrant a

  reduction of reasonably expended hours. Defendants did not adequately explain why a particular

  attorney could not have reasonably billed more than 10 hours on a single day, which could be

  necessitated by the tasks imposed on that attorney.

           Defendants’ contention that AFP’s counsel billed too much time for creating PowerPoint

  presentations for the hearing also does not change the Court’s analysis. The Court already has

  reduced considerably the amount of time that can be reasonably billed for the hearing preparation.

           Based on the above analysis, the Court will remove the following billed hours as

  unreasonably expended:

                    Lobby         Routine       News/medi      Interventio   Hearing        Total
          Task                   activities    a              n             preparation

       Counsel
       DLS          32.5          4.1           2.7            10.5          16.6           66.4
       KHF                                                                   7.6            7.6
       JMH          95.6                        1.1            21.2          119.0          236.9
       SCC                                                                   20.0           20.0
       JA4                                                                   1.5            1.5
       DG           0.5                         17.6           0.4           13.9           32.4
       DS4                                                                   2.6            2.6
       RP7          14.3                        3.5                                         17.8
       PH2          53.9                                                                    53.9
       WAB          3.2                                                                     3.2


           As a result, the Court finds the total number of reasonably expended hours for each attorney

  to be as follows:

   Counsel 30                Claimed hours 31          Hours removed           Lodestar hours

  30
    Name abbreviations: Whitney Mulhauser (“WM2”); Jonathan G. Cooper (“JGC”); Gabby
  Trevino (“GT”); Joe Liao (“JL9”).
  31
       ECF No. 66 at 17.
                                                   23
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 24 of 36 PageID: 1215




   DLS                        235.7                    66.4                    169.3
   KHF                        127.5                    7.6                     119.9
   JMH                        729.0                    236.9                   492.1
   SCC                        50.3                     20.0                    30.3
   JA4                        81.4                     1.5                     79.9
   DG                         109.9                    32.4                    77.5
   DS4                        2.6                      2.6                     0.0
   RP7                        28.0                     17.8                    10.2
   PH2                        440.4                    53.9                    386.5
   WM2                        48.7                                             48.7
   JGC                        9.9                                              9.9
   WAB                        7.7                      3.2                     4.5
   GT                         1.3                                              1.3
   JL9                        0.6                                              0.6
   Total                      1873.0                   442.3                   1430.7


            B.     Analysis of the Reasonable Hourly Rate

            “[A] reasonable hourly rate should be determined by examination of the prevailing market

  rates in the relevant community at the time of the fee petition, not the time the legal services were

  performed.” L.J. ex rel. V.J. v. Audubon Bd. of Educ., 373 F. App’x 294, 296 (3d Cir. 2010)

  (citations omitted). A court must “assess the experience and skill of the prevailing party’s attorneys

  and compare their rates to the rates prevailing in the community for similar services by lawyers of

  reasonably comparable skill, experience, and reputation.” Loughner v. Univ. of Pittsburgh, 260

  F.3d 173, 180 (3d Cir. 2001) (citing Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)).

            Here, Quinn Emanuel applied a 10% discount to AFP’s bills and correspondingly reduced

  the effective hourly rates sought (ECF No. 65-1 at 24 n.3), which are as follows:

   Counsel                     Title                     Hourly rate billed      Hourly rate sought

   WAB                         Partner                   $1550 32                $1395




  32
       ECF No. 65-2 Ex. 2 at 35, Ex. 3 at 42, Ex. 6 at 80.


                                                    24
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 25 of 36 PageID: 1216




   DLS                           Partner                    $1,150, 33 $1,200 34        $1,035, $1080

   KHF                           Partner                    $975 35                     $877.5

   JGC                           Partner                    $940 36                     $846
                                                                      37           38
   JMH                           Associate                  $875,          $885,        $787.5,    $796.5,

                                                            $995 39                     $895.5

   SCC                           Associate                  $695, 40 $770 41            $625.5, $693

   WM2                           Associate                  $695 42                     $625.5

   PH2                           Associate                  $655 43                     $589.5

   RP7                           Law Clerk                  $390 44                     $351




  33
     Id. Ex. 1 at 27, Ex. 2 at 35, Ex. 3 at 42, Ex. 4 at 58, Ex. 5 at 68, Ex. 6 at 80, Ex. 7 at 94, Ex. 8
  at 103, Ex. 9 at 109, Ex. 10 at 116.
  34
       Id. Ex. 11 at 121, Ex. 12 at 128.
  35
       Id. Ex. 3 at 42, Ex. 4 at 58, Ex. 5 at 68, Ex. 6 at 80, Ex. 7 at 94, Ex. 8 at 103.
  36
       Id. Ex. 1 at 27, Ex. 4 at 58, Ex. 7 at 94.
  37
       Id. Ex. 1 at 27, Ex. 2 at 35, Ex. 3 at 42, Ex. 4 at 58, Ex. 5 at 68, Ex. 6 at 80.
  38
       Id. Ex. 7 at 94, Ex. 8 at 103, Ex. 9 at 109, Ex. 10 at 116.
  39
       Id. Ex. 11 at 121, Ex. 12 at 128.
  40
       Id. Ex. 6 at 80.
  41
       Id. Ex. 7 at 94, Ex. 10 at 116.
  42
       Id. Ex. 4 at 58, Ex. 5 at 68, Ex. 6 at 80.
  43
       Id. Ex. 1 at 27, Ex. 2 at 35, Ex. 3 at 42, Ex. 4 at 58, Ex. 5 at 68, Ex. 6 at 80.
  44
       Id. Ex. 3 at 42, Ex. 4 at 58.


                                                       25
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 26 of 36 PageID: 1217




   JA4                           Law Clerk                 $390 45                 $351

   DG                            Paralegal                 $330, 46 $355 47        $297, $319.5

   GT                            Paralegal                 $330 48                 $297

   DS4                           Graphics Coordinator      $300 49                 $270

   JL9                           Litigation Support        $175 50                 $157.5



                    1.      Relevant Legal Community Is In Trenton Vicinage

            AFP claims the constitutional questions here warranted retaining out-of-forum counsel,

  thereby justifying an award at out-of-forum rates under the “special expertise” exception. (ECF

  No. 65-1 at 37.) Defendants counter AFP’s decision to retain a Washington, D.C. firm was

  unwarranted, since the two prominent New Jersey firms that litigated together with Quinn Emanuel

  have the needed expertise to handle this case. (ECF No. 66 at 38.) The Court agrees.

            “[I]n most cases, the relevant rate is the prevailing rate in the forum of the litigation.”

  Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 705 (3d Cir. 2005). This is known as

  the “forum rate” rule. Id. However, an exception to the rule exists. “[I]f a prevailing party can

  show that it required the particular expertise of counsel from another vicinage, or that local counsel




  45
       Id. Ex. 3 at 42, Ex. 4 at 58, Ex. 5 at 68.
  46
     Id. Ex. 1 at 27, Ex. 2 at 35, Ex. 3 at 42, Ex. 4 at 58, Ex. 5 at 68, Ex. 6 at 80, Ex. 7 at 94, Ex. 8
  at 103, Ex. 9 at 109, Ex. 10 at 116.
  47
       Id. Ex. 11 at 121, Ex. 12 at 128.
  48
       Id. Ex. 6 at 80.
  49
       Id. Ex. 7 at 94.
  50
       Id. Ex. 4 at 58.
                                                      26
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 27 of 36 PageID: 1218




  were unwilling to take on the litigation, then it will be entitled to compensation based on prevailing

  rates in the community in which its attorneys practice.” Id. at 699. To prove the special expertise

  of an out-of-forum counsel is required, the prevailing party needs “sufficient evidence” to show it

  (1) “searched for firms in [the forum] with the ability to handle this case,” and (2) “was unable to

  find attorneys with [an out-of-forum counsel’s] extensive experience with [similar] cases.” Child

  Evangelism Fellowship of N.J., Inc. v. Stafford Twp. Sch. Dist., No. 02-4549, 2006 U.S. Dist.

  LEXIS 62966, at *81 (D.N.J. Sept. 5, 2006).

         Here, AFP presents no positive evidence that it actually searched for New Jersey law firms

  and could not find one with the required special expertise. APF only claims, apart from Quinn

  Emanuel, it was “aware of no other firm—in New Jersey or otherwise—offering this level of

  experience with AFP’s issues and executive team.” (ECF No. 65-5 at 4.) On the contrary, AFP

  admits the local counsel it retained has “substantially contributed their advice and expertise in this

  case,” and has “significant experience handling constitutional challenges in highly public—and

  political—settings in New Jersey.” (ECF No. 65-1 at 39.) As a result, the Court determines the

  “forum rate” rule applies. The forum here is the United States District Court for the District of

  New Jersey—Trenton Vicinage. Therefore, in determining a reasonably hourly rate, the Court

  looks to the market rate prevailing in Trenton Vicinage charged for similar services by lawyers of

  reasonably comparable skill, experience, and reputation.

                 2.      AFP Fails to Carry Its Burden of Proving A Reasonable Market Rate

         The fee applicant carries “the initial burden of ‘producing sufficient evidence of what

  constitutes a reasonable market rate for the essential character and complexity of the legal services

  rendered in order to make out a prima facie case.’” L.J. ex rel. V.J. v. Audubon Bd. of Educ., 373

  F. App’x 294, 296 (3d Cir. 2010) (citing Lanni v. N.J., 259 F.3d 146, 149 (3d Cir. 2001)). “This



                                                   27
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 28 of 36 PageID: 1219




  burden is normally addressed by submitting affidavits of other attorneys in the relevant legal

  community attesting to the range of prevailing rates charged by attorneys with similar skill and

  experience.” S.D. Manville Bd. of Educ., 989 F. Supp. 649, 656 (D.N.J. 1998) (citing Washington

  v. Philadelphia County Court of Common Pleas, 89 F.3d 1031, 1036 (3d Cir. 1996)). “Once the

  plaintiff has carried this burden, defendant may contest that prima facie case only with appropriate

  record evidence.” Smith v. Philadelphia Hous. Auth., 107 F.3d 223, 225 (3d Cir. 1997) (citations

  omitted). If “the only evidence submitted regarding the prevailing rate in the local legal community

  was the self-serving declaration from [the plaintiff’s] lead counsel,” then the plaintiff fails to

  establish its “prima facie case” for “the prevailing rate in the relevant community.” Plan Adm’r v.

  Kienast, No. 2:06-cv-1529, 2008 U.S. Dist. LEXIS 37236, at *14–15 (W.D. Pa. May 2, 2008). “If

  the plaintiff fails to sustain his or her burden with respect to a reasonable market rate, the district

  court ‘must use its discretion to determine the market rate.’” Roccisano v. Twp. of Franklin, No.

  11-6558, 2015 U.S. Dist. LEXIS 75622, at *11 (D.N.J. June 11, 2015) (citing L.J., 373 F. App’x

  at 297). Here, AFP fails to establish its prima facie case for the reasonable market rate.

         First, AFP does not provide any declaration or affidavit from an attorney unaffiliated with

  its legal counsel on the in-forum prevailing rate. Instead, two attorneys from AFP’s local counsel,

  Kevin H. Marino and Christopher S. Porrino, declared Quinn Emanuel’s hourly rates are consistent

  with the prevailing market rates for attorneys of similar skill, expertise, and reputation in the

  relevant community. (ECF No. 65-1 at 40.) These declarations may be viewed as self-serving. “To

  the extent the affidavit leaves any doubt as to the amount of fees to be awarded, these doubts shall

  be resolved against an award of fees.” Veneziano v. Long Island Pipe Fabrication & Supply Corp.,

  238 F. Supp. 2d 683, 695 (D.N.J. 2002). “This is because the party seeking to recover attorney’s




                                                    28
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 29 of 36 PageID: 1220




  fees bears the burden of establishing its right to them.” Id. (citing Maldonado v. Houstoun, 256

  F.3d 181, 184 (3d Cir. 2001)).

         Second, the survey evidence presented by AFP also is insufficient to meet its prima facie

  burden. AFP provides a recent National Law Journal survey of billing rates across the nation,

  alleging Quinn Emanuel’s hourly rates fall squarely within the range of hourly rates at large law

  firms in the Philadelphia-New Jersey-New York City corridor. (ECF No. 65-1 at 41.) Among the

  survey figures, AFP points to the billing rates of several law firms in Hackensack, Philadelphia

  and New York City, with which Quinn Emanuel’s hourly rates are commensurate. (Id.) But these

  law firms are not based in the Trenton Vicinage. Though Hackensack is in New Jersey, it is in the

  northern part of the state, where, as explained in Part III.B.3, infra, the prevailing rate is higher

  than that in southern New Jersey. It is therefore doubtful whether the prevailing rate in Hackensack

  may properly reflect that in Trenton Vicinage, which is in central New Jersey. Such a doubt shall

  be resolved against the award of attorney’s fees.

         Third, AFP cites a number of prior cases where courts found Quinn Emanuel’s requested

  rates reasonable. (Id. at 42.) But these cases do not change the conclusion. First, “[c]ourts should

  look to awards previously granted in the same area to determine the reasonableness of the

  requested fee.” Levyash v. Colvin, No. 3:16-cv-2189, 2020 U.S. Dist. LEXIS 98686, at *11 (D.N.J.

  June 4, 2020) (citations omitted); see also Gonzalez v. Astrue, 564 F. Supp. 2d 317, 320 (D.N.J.

  2008) (“The reasonableness of Plaintiff’s request is supported by similar Social Security

  Administration (‘SSA’) cases in which courts have found the requested attorney hours to be

  reasonable and awarded appropriate fees.”). Here, none of the New Jersey cases cited by AFP

  (ECF No. 65-1 at 42 n.6) is in the area of civil rights. See NXIVM Corp. v. Sutton, NXIVM, No.

  06-1051, 2019 WL 4010859, at *1 (D.N.J. Aug. 26, 2019) (involving a commercial contract



                                                   29
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 30 of 36 PageID: 1221




  dispute); In re Schering-Plough Corp., Nos. 08–397 & 08–2177, 2013 WL 12174570, at *2, 28

  (D.N.J. Aug. 28, 2013) (involving two securities class-action lawsuits where a full-blown lodestar

  inquiry was absent, because the percentage-of-recovery approach was used to assess the attorney’s

  fees award); Donovan v. Dragados, S.A., No. 09-409, 2014 WL 12769388, at *13 (D.N.J. May 6,

  2014) (involving a bankruptcy case filed in a Bankruptcy Court, which is not required to follow

  the same procedures in fee applications as in the District Courts). Therefore, these cases provide

  little guidance for the reasonable rate determination. Second, the out-of-district cases cited by AFP

  (ECF No. 65-1 at 42 n.7) are irrelevant, because they neither bind this Court nor assessed the

  prevailing rate in the Trenton Vicinage.

          Accordingly, AFP fails to carry its prima facie burden with respect to the reasonable hourly

  rate. As a result, the Court will use its discretion to determine the rate.

                  3.    The Fee Schedule in the Community Legal Services of Philadelphia
                  Provides the Standard

          Defendants propose the fee schedule in the Community Legal Services (“CLS”) of

  Philadelphia has articulated reasonable hourly rates, which have been used in litigations in the

  District of New Jersey for evaluating fee disputes. (ECF No. 66 at 35–36.) Defendants alternatively

  contend, in the event the Court finds no competent local counsel was willing or able to handle the

  case, the Court should use the Laffey Matrix, which provides the billing rates for attorneys in the

  Washington D.C. market with various degrees of experience. (Id. at 39.) AFP opposes the use of

  either the CLS fee schedule or the Laffey Matrix, stating neither indicates the rates in New Jersey.

  (ECF No. 68 at 12.)

          The Court will not consider the Laffey Matrix here. “[T]he Third Circuit has expressly

  cautioned against relying on the Laffey Matrix.” N.J. Primary Care Ass’n v. State Dep’t of Human

  Servs., No. 12-413, 2013 U.S. Dist. LEXIS 91098, at *19 (D.N.J. June 28, 2013) (citing Interfaith

                                                    30
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 31 of 36 PageID: 1222




  Cmty. Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 710 n.14 (3d Cir. 2005)). “Moreover, the courts

  in this District have consistently dispelled the relevance of the Laffey Matrix,” which “is not

  relevant outside of the Washington D.C. area.” Freid v. Nat’l Action Fin. Servs., No. 10-2870,

  2011 U.S. Dist. LEXIS 149668, at *21–22 (D.N.J. Dec. 29, 2011) (citations omitted).

         Instead, the Court adopts the CLS fee schedule, but with an upward adjustment. “[T]he

  Third Circuit has endorsed use of the schedule to determine fees for the Philadelphia market, and

  courts in this District have also done the same for South Jersey.” Raab v. City of Ocean City, No.

  11-6818, 2017 U.S. Dist. LEXIS 99034, at *9–10 (D.N.J. June 26, 2017) (citations omitted); see

  also Rayna P. v. Campus Cmty. Sch., 390 F. Supp. 3d 556, 555–56 (D. Del. 2019) (citations

  omitted) (adopting the CLS fee schedule for calculating the attorney’s fees for a case “litigated in

  Delaware,” based on “the Court’s perception of a regional market for legal services, encompassing

  Philadelphia, southern New Jersey, and Delaware”); Warner v. Twp. of South Harrison, No. 09-

  6095, 2013 U.S. Dist. LEXIS 90411, at *27–28 (D.N.J. June 27, 2013)) (adopting the CLS fee

  structure in determining the reasonable rate for a case litigated in southern New Jersey).

         However, the hourly rate in southern New Jersey has been found lower than that in northern

  New Jersey. Connor v. Sedgwick Claims Management Services, Inc., No. 09-cv-1140, 2012 WL

  608483, at *4 (D.N.J. Feb. 23, 2012) (finding the prevailing hourly rate in southern New Jersey to

  be $250, after the plaintiff requested an hourly rate of $375 based on an affidavit and a prior case

  referring to the hourly rates in New York or northern New Jersey). Here, the forum is the Trenton

  Vicinage located in central New Jersey. The Court assumes the hourly rate in central New Jersey

  is in between the rates in northern and southern New Jersey. Therefore, the Court will apply an

  upward adjustment of $50 an hour to the high end of the hourly rate allowed in the CLS fee

  schedule, shown as follows:



                                                  31
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 32 of 36 PageID: 1223




   Experience level             Counsel             CLS rate 51      High end of Lodestar rate
                                                                     CLS rate
   Attorneys         post-law                       $200-220         $220        $270
   school experience under 2
   years
   Attorneys 2-5 years’         PH2, WM2, SCC       $230-275         $275            $325
   experience
   Attorneys 6-10 years’        JGC, JMH            $280-360         $360            $410
   experience
   Attorneys 11-15 years’       KHF                 $375-450         $450            $500
   experience
   Attorneys 16-20 years’       DLS                 $475-530         $530            $580
   experience
   Attorneys 21-25 years’       WAB                 $550-640         $640            $690
   experience
   Attorneys more than 25                           $650-700         $700            $750
   years’ experience
   Law Students                 JA4, RP7          $110-160           $160            $210
   Paralegal I and II           DG, DS4,      GT, $160-200           $200            $250
                                JL9
   Senior and Supervisory                           $205-230         $230            $280
   Paralegal


                 C. The Determination of Quinn Emanuel’s Expenses

         The Court is unable to calculate with accuracy the expenses charged by Quinn Emanuel

  for its compensable activities, because nothing in the record indicates the particular activity for

  which a certain amount of expenses was generated. However, the Court is able to make an estimate

  here with the following steps. First, sum up all the expenses recorded in Quinn Emanuel’s invoice

  (ECF No. 65-2), which makes the net total expenses. Second, deduct the expenses for

  “Professional services—Other,” representing the amounts invoiced by Marino Tortorella (id. at 8),

  from the net total expenses, which makes the total expenses for Quinn Emanuel’s activities

  (“deducted total expenses”). Third, under the assumption that expenses were generated in perfect



  51
     Community Legal Services, Attorney Fees, CLSPHILA.ORG, https://clsphila.org/about-
  community-legal-services/attorney-fees/ (July 1, 2018).
                                                  32
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 33 of 36 PageID: 1224




  proportion to billed hours, the expenses generated for Quinn Emanuel’s compensable activities

  (“compensable total expenses”) should be: the deducted total expenses timed by the number of

  hours billed for compensable activities, and divided by the number of total billed hours.

           The calculations for the first and the second steps are summarized as follows:

   Billing date              Net expenses              “Professional          Deducted expenses
                                                       services—Other”
                                                       expenses
   April 12, 2019            $87.84 (ECF No. 65-2                             $87.84
                             Ex. 1 at 27)
   May 13, 2019              $471.40 (id. Ex. 2 at                            $471.40
                             35)
   June 14, 2019             $929.51 (id. Ex. 3 at                            $929.51
                             43)
   July 11, 2019             $1,900.01 (id. Ex. 4 at                          $1,900.01
                             59)
   August 12, 2019           $429.30 (id. Ex. 5 at                            $429.30
                             69)
   September 17, 2019        $48,215.81 (id. Ex. 6     $46,703.68             $1512.13
                             at 81)
   October 15, 2019          $23,622.00 (id. Ex. 7     $12,336.00             $11286.00
                             at 95)
   November 18, 2019         $14,923.36 (id. Ex. 8     $13,970.00             $953.36
                             at 104)
   December 11, 2019         $7,973.10 (id. Ex. 9 at   $7,196.71              $776.39
                             110)
   January 13, 2020          $158.60 (id. Ex. 10 at    $158.60                $0
                             116)
   February 20, 2020         $4,232.13 (id. Ex. 11     $4,232.13              $0
                             at 112)
   March 11, 2020            $1,724.20 (id. Ex. 12     $1,720.00              $4.2
                             at 128)
   Total                     $104,667.26               $86,317.12             $18350.14


           As indicated in Part A, supra, of the total 1873 hours AFP claims to reasonably expended,

  1431.1 hours were billed for compensable activities. Applying the third step, the Court estimates

  the compensable total expenses to be: $18350.14*1431.1/1873 = $14,020.76.




                                                   33
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 34 of 36 PageID: 1225




                 D. The Determination of AFP’s Local Counsel’s Fees and Expenses

         The total fees and expenses sought by AFP include $86,158.52 by Marino Tortorella (ECF

  No. 65-3 at 2) and $19,699.48 by Lowenstein Sandler (ECF No. 65-4 at 2). The Court approves

  awarding the above fees and expenses, which the parties do not dispute. Also, the fees and

  expenses for Marino Tortorella were incurred as an actual expense paid by Quinn Emanuel, which

  the Court assumes would not pay for legal services it did not consider as reasonable and necessary.

  (ECF No. 65-2 at 8.) Accordingly, the Court awards the following fees and expenses for AFP’s

  local counsel: $86,158.52+$19,699.48 = $105,858.00.

                 E. Adjustment of Attorney’s Fees and Expenses

         AFP argues the Court has strong grounds to increase the fees to account for its maximal

  success, in light of AFP’s complete victory for all issue-advocacy groups and vindicating

  important constitutional rights, which Defendants have acknowledged. (ECF No. 68 at 14.) The

  Court disagrees.

         “After a district court determines the lodestar, its discretion comes into play and it can

  adjust the fee for a variety of reasons.” Public Interest Research Group of N.J. v. Windall, 51 F.3d

  1179, 1185 (3d Cir. 1995). “The factors commonly considered” include:

                 (1) the time and labor required; (2) the novelty and difficulty of the
                 questions; (3) the skill required to perform the legal service
                 properly; (4) the preclusion of alternative employment; (5) the
                 customary fee for similar work; (6) the nature of the fee payment
                 arrangement; (7) time limitations imposed by the client or
                 circumstances; (8) the amount involved and results obtained; (9) the
                 experience, reputation and ability of the attorneys; (10) the
                 undesirability of the case; (11) the nature and length of the attorney-
                 client relationship; and (12) fee awards in similar cases.

  Id. at 1185 n.8 (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.

  1974)). “A number of these factors, however, are subsumed in the lodestar calculation.” Id. (citing



                                                   34
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 35 of 36 PageID: 1226




  Hensley v. Eckerhart, 461 U.S. 424, 434 n.9 (1983)). For example, “the complexity and novelty

  of the issues presented . . . will be reflected in the number of billable hours and would not warrant

  an upward adjustment when the fee is based on the number of billable hours times reasonable

  hourly rates.” Burney v. Housing Authority of County of Beaver, 735 F.2d 113, 116 (3d Cir. 1984)

  (citing Blum v. Stenson, 465 U.S. 886, 898 (1984)). “[T]here is a ‘strong presumption’ that the

  lodestar figure is reasonable, but that presumption may be overcome in those rare circumstances

  in which the lodestar does not adequately take into account a factor that may properly be

  considered in determining a reasonable fee.” Perdue v. Kenny A., 559 U.S. 542, 554 (2010). “The

  burden of proving that such an adjustment is necessary . . . is on the fee applicant,” who must

  provide “specific evidence” to justify the adjustment. Blum, 465 U.S. at 898–99. Here, AFP

  presents no such specific evidence. AFP only states conclusively its victory vindicates important

  constitutional rights for all issue-advocacy groups. But “the ‘results obtained’ generally will be

  subsumed within other factors used to calculate a reasonable fee, it normally should not provide

  an independent basis for increasing the fee award.” Blum, 465 U.S. at 900. Also, AFP has not

  shown its victory here is exceptional; one way to do this could be by comparing this case to other

  civil rights cases that also strike down a statute as unconstitutional.

         Accordingly, the Court will not adjust the fees award.

                 F. Final Calculations

          Based on the above analysis, the Court has determined the appropriate hourly rate and the

  appropriate number of hours to be billed, and the lodestar for Quinn Emanuel shall be as follows:

   Counsel                   Expended hours           Hourly rate             Lodestar
   DLS                       169.3                    $580                    $98,194
   KHF                       119.9                    $500                    $59,950
   JMH                       492.1                    $410                    $201,761
   SCC                       30.3                     $325                    $9847.5
   JA4                       79.9                     $210                    $16,779

                                                    35
Case 3:19-cv-14228-BRM-LHG Document 72 Filed 03/26/21 Page 36 of 36 PageID: 1227




   DG                     77.5                    $250                    $19,375
   DS4                    0.0                     $250                    $0
   RP7                    10.2                    $210                    $2142
   PH2                    386.5                   $325                    $125,612.5
   WM2                    48.7                    $325                    $15,827.5
   JGC                    9.9                     $410                    $4,059
   WAB                    4.5                     $690                    $3,105
   GT                     1.3                     $250                    $325
   JL9                    0.6                     $250                    $150
   Total                  1430.7                                          $557127.5


           Adding up (1) the above lodestar figure of Quinn Emanuel, (2) Quinn Emanuel’s

  reasonable expenses calculated in Part. C, supra, and (3) the local counsel’s fees and expenses

  calculated in Part. D, supra, the Court concludes APF is entitled to the following amount of

  attorney’s fees and expenses: $557127.5 +$14,020.76+$105,858.00 = $677,006.26.

  IV.      CONCLUSION

           For the reasons set forth above, AFP’s Motion for Attorney’s Fees is GRANTED IN

  PART and DENIED IN PART. An appropriate order will follow.



  Date: March 26, 2021                               /s/ Brian R. Martinotti___________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                36
